Citation Nr: 1730154	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-38 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for teeth erosion (dental disability) from November 22, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from August 1974 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A subsequent November 2008 rating decision severed the service connection for teeth erosion, and the Veteran appealed that severance.  A December 2015 Board decision determined that the March 2008 rating decision that granted service connection for teeth erosion was not clearly and unmistakably erroneous.  Accordingly, a January 2016 rating decision of the St. Petersburg, Florida, RO implemented the Board's decision and restored service connection for teeth erosion effective February 1, 2009, with an evaluation of 0 percent.

In March 2011, the Veteran was afforded a travel board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing has been associated with the record.  In September 2015, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his videoconference hearing was no longer with the Board.  See, 38 U.S.C.A. § 7017(c) (West 2014).  The Veteran declined the opportunity to have an additional hearing by another VLJ. 

This claim was previously before the Board in December 2015, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.







FINDING OF FACT

Throughout the appeal period, the Veteran has had teeth erosion, but his lost masticatory surface was restored by a suitable prosthesis. 


CONCLUSION OF LAW

The criteria for a compensable rating for a dental disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9913 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in December 2006, May 2007, and September 2008 satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his dental disability  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  In accordance with the Board's December 2015 remand, the Veteran was afforded a new VA examination and the examination reports have been associated with the record.  Stegall v. West, 11 Vet. App. 268 (1998).  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in October 2016 and a medical opinion based on a review of the records in June 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors have not been contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service connected for teeth erosion under DC 9913 with a 0 percent disability rating.  He contends that he is entitled to a compensable evaluation due to the impact of the erosion on his teeth as a result of his gastro-esophageal reflux (GERD). 

DC 9913 pertains to loss of use of the teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  See, 38 C.F.R. § 4.150.  DC 9913 provides that a 0 percent rating is warranted where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or for the loss of all of the upper and lower teeth on one side.  A 20 percent rating is warranted for the loss of all of the upper and lower posterior or upper and lower anterior teeth.  A 30 percent rating is warranted for the loss of all upper teeth or all lower teeth and a maximum 40 percent disability rating is warranted for the loss of all teeth.  Id. 

The Veteran has been afforded several VA examinations in connection with his claim for teeth erosion.  During the first VA examination in June 2008, the examiner noted that the Veteran did have dental acidic attrition, but also that there was no functional impairment due to loss of motion and masticatory function loss and no bone loss of mandible, maxilla, or hard palate.  The Veteran also presented with 4 missing teeth, but there was no opinion as to whether or not the masticatory surface could be replaced by a prosthesis.  See, June 2008 VA examination.  At his November 2012 VA examination, the examiner again noted that the Veteran had teeth erosion, but that the Veteran had undergone full mouth prosthetic treatment and that all of his teeth were restored at the time of the examination.  Again, there was no functional impairment due to loss of motion and no bone loss noted on the examination report.  See, November 2012 VA examination. 

The Veteran was most recently examined for his dental disability in October 2016.  Consistent with the other examinations, it was noted that the Veteran had teeth erosion.  It was again noted that the Veteran did not have any bone loss of the mandible or maxilla.  The examiner noted that the Veteran did have a crown on every tooth.  While there was evidence of physical erosion of teeth on the lower jaw with exposed margins of crowns, the upper teeth have new restorations present and seem within the normal limits.  See, October 2016 VA examination. 

The Board has also considered the Veteran's testimony provided at his March 2011 hearing before the Board.  The Veteran stated that in 1990, he received a total restoration and has maintained them sense.  There were no reports of additional symptoms such as the ability to open his jaw or the reduction in his ability to eat properly.  The Veteran also stated that the erosion of his teeth as continued.  While the Veteran is competent to report certain types of symptoms and injuries which are capable of lay observation, he has not shown that he has the medical training and expertise to provide a medical opinion as to the severity of his dental erosion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Most notably, the Board finds that the Veteran's teeth erosion is restored by the crowns and therefore, there is no evidence of loss of masticatory surface that cannot be restored by suitable prosthesis.  Additionally, there is no loss of substance of body of maxilla or mandible that has resulted in the loss of all teeth, loss of all upper teeth, loss of all lower teeth, all upper and lower posterior teeth missing, all upper anterior teeth missing, all anterior teeth missing, or all upper and lower teeth on one side missing.  There is also no impairment of movement of the temporomanidbular joint (TMJ) attributed to this service-connected disability for application of the criteria relating to limited inter-incisal or lateral excursion range.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).  Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating under DC 9913 for the Veteran's dental disability.  

III.  Extraschedular Considerations 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected dental disability symptoms are found to be contemplated under the rating criteria based on the ratings assigned during the time frame on appeal.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected dental disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

A compensable rating for teeth erosion is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


